DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/18/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 05/17/2021 with respect to claims 1-19 have been noted and entered for consideration. 

With regard to specification objections for title, Applicant’s arguments filed 05/17/2021 (see page 15 of Remarks) in view of the amended title filed 05/17/2021 has been fully considered and are persuasive. Thus, the specification objection have been withdrawn.

With regard to claim objections, Applicant’s arguments filed 05/17/2021 (see page 15 of Remarks) in view of the amendments filed 05/17/2021 and examiner’s amendment agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the claim objection have been withdrawn.

With regard to claim objections, Applicant’s arguments filed 05/17/2021 (see pages 15-16 of Remarks) in view of the amendments filed 05/17/2021 and examiner’s amendment agreed 

With regard to the 103 rejections, Applicant’s arguments filed 05/17/2021 (see pages 16-19 of Remarks) in view of the amendments filed 05/17//2021 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email communications with Christopher J. Maier (Reg. No. 53,255) on May 27, 2021.
The application has been amended as follows:

1. (Currently Amended) A data transmission optimization method, comprising:
determining, by a terminal, to move along a track route comprised in a track context and reach a to-be-optimized route segment on the track route, wherein the track context is pre-generated by the terminal, wherein the track context comprises: the track route along which the terminal moves and which the terminal passes through in a historical time; and the to-be-optimized route segment on the track route, wherein a value of a predefined measurement parameter meets a preset threshold value range when the terminal moves in the to-be-optimized route segment, and wherein the measurement parameter comprises at least one of signal quality, an uplink throughput rate, or a downlink throughput rate; and

wherein the data transmission optimization instruction comprises a high-rate service identification parameter associated with a high-rate service; and
wherein the data transmission optimization processing operation comprises: based on receipt of the high-rate service identification parameter, determining if a resource allocation of the terminal can be increased and if a resource limitation exists, increasing the resource allocation of the terminal when the resource allocation of the terminal can be increased, and if the resource allocation of the terminal cannot be increased due to the resource limitation, sending, to the terminal, instruction information used to instruct the terminal to reduce a bit rate of the high-rate service;
wherein the high-rate service is a video service; 
the data transmission optimization instruction further comprises video service context information, and the video service context information comprises: cache information comprising at least a volume of a video cache of the video service; and bit rate information of the video service; and
the data transmission optimization instruction is further used for instructing the at least one network device to determine, based on the cache information and the bit rate information before increasing the resource allocation of the terminal, that a volume of data transmitted by the terminal by using an existing resource within a preset duration is less than a data volume required for transmitting the video service, and the data volume required for transmitting the video service is obtained by subtracting data volume of the video cache from a data volume corresponding to the bit rate information included in the video service context information within the preset duration.

2. (Currently Amended) The method according to claim 1, wherein before the sending, by the terminal, of the data transmission optimization instruction to the at least one network device, the method further comprises:
receiving, by the terminal, a data transmission optimization instruction parameter sent by the at least one network device, wherein the data transmission optimization instruction parameter comprises at least one of a report indication parameter or a configuration parameter, wherein
the report indication parameter comprises a parameter used to indicate that the terminal is allowed to send the data transmission optimization instruction in a cell;
the configuration parameter comprises another parameter used to instruct the terminal to configure the data transmission optimization instruction, and
the another parameter used to instruct the terminal to configure the data transmission optimization instruction comprises at least one of the following parameters:
the predefined measurement parameter and the threshold value range that are required by the terminal for determining the to-be-optimized route segment;
a time or a location at which the terminal sends the data transmission optimization instruction, wherein the time or the location at which the terminal sends the data transmission optimization instruction has an association relationship with a start location of the to-be-optimized route segment; and
a sending manner in which the terminal sends the data transmission optimization instruction, wherein the sending manner in which the terminal sends the data transmission optimization instruction comprises one of: 
; or
when determining to move along the track route comprising the to-be-optimized route segment or determining to enter a first to-be-optimized route segment on the track route for moving, sending, by the terminal, data transmission optimization instructions required by all to-be-optimized route segments comprised in the track route, and a time interval between a time for sending the data transmission optimization instruction and a time for entering each to-be-optimized route segment.

3. (Previously Presented) The method according to claim 1, wherein the track context further comprises identification information of a target cell to which the terminal is to be handed over, and the method further comprises:
performing a cell handover based on the identification information of the target cell, if the terminal is to perform the cell handover in the to-be-optimized route segment.

4.-5. (Canceled) 

6. (Currently Amended) The method according to claim [[4]] 1, wherein the data transmission optimization instruction further comprises handover indication information, and the handover indication information comprises the identification information of a target cell to which the terminal is to be handed over; and
the data transmission optimization instruction is further used for instructing the at least one network device to, before performing the data transmission optimization processing operation, obtain load information of the target cell corresponding to the identification information and determine that load of the target cell is greater than a preset threshold.


the data transmission optimization preparation comprises performing access control in advance.

8. (Original) The method according to claim 1, wherein the data transmission optimization processing operation comprises: enabling a coverage enhancement optimization feature for the terminal, wherein the coverage enhancement optimization feature comprises at least one of a coordinated multipoint transmission technology or a transmission time interval bundling technology.

9. (Currently Amended) The method according to claim [[4]] 1, wherein the data transmission optimization instruction further comprises a time interval in which optimization is to be performed, and is used to instruct the at least one network device to perform the data transmission optimization processing operation in the time interval in which optimization is to be performed.


the processor is configured to determine that the terminal is to move along a track route comprised in a track context and reach a to-be-optimized route segment on the track route, wherein the track context is pre-generated by the terminal, wherein the track context comprises: the track route along which the terminal moves and which the terminal passes through in a historical time; and the to-be-optimized route segment on the track route, wherein a value of a predefined measurement parameter meets a preset threshold value range when the terminal moves in the to-be-optimized route segment, and wherein the measurement parameter comprises at least one of signal quality, an uplink throughput rate, or a downlink throughput rate; and
the transmitter is configured to send a data transmission optimization instruction to at least one network device when the processor determines that the terminal is to move along the track route comprised in the track context and reach the to-be-optimized route segment on the track route, wherein the data transmission optimization instruction is used to instruct the at least one network device to perform a data transmission optimization processing operation, and the data transmission optimization processing operation comprises adjusting a resource allocation policy of the terminal;
wherein the data transmission optimization instruction comprises a high-rate service identification parameter associated with a high-rate service; and
wherein the data transmission optimization processing operation comprises: based on receipt of the high-rate service identification parameter, determining if a resource allocation of the terminal can be increased and if a resource limitation exists, increasing the resource allocation of the terminal when the resource allocation of the terminal can be increased, and if ;
wherein the high-rate service is a video service; 
the data transmission optimization instruction further comprises video service context information, and the video service context information comprises: cache information comprising at least a volume of a video cache of the video service; and bit rate information of the video service; and
the data transmission optimization instruction is further used for instructing the at least one network device to determine, based on the cache information and the bit rate information before increasing the resource allocation of the terminal, that a volume of data transmitted by the terminal by using an existing resource within a preset duration is less than a data volume required for transmitting the video service, and the data volume required for transmitting the video service is obtained by subtracting data volume of the video cache from a data volume corresponding to the bit rate information included in the video service context information within the preset duration.

11. (Currently Amended) The terminal according to claim 10, wherein the terminal further comprises a receiver, and the processor is further configured to control the receiver to perform the following function:
before the transmitter sends the data transmission optimization instruction to the at least one network device, receive a data transmission optimization instruction parameter sent by the at least one network device, wherein the data transmission optimization instruction parameter comprises at least one of a report indication parameter or a configuration parameter, wherein
the report indication parameter comprises a parameter used to indicate that the terminal is allowed to send the data transmission optimization instruction in a cell;

the another parameter used to instruct the terminal to configure the data transmission optimization instruction comprises at least one of the following parameters:
the predefined measurement parameter and the threshold value range that are required by the terminal for determining the to-be-optimized route segment;
a time or a location at which the terminal sends the data transmission optimization instruction, wherein the time or the location at which the terminal sends the data transmission optimization instruction has an association relationship with a start location of the to-be-optimized route segment; and
a sending manner in which the terminal sends the data transmission optimization instruction, wherein the sending manner in which the terminal sends the data transmission optimization instruction comprises one of: 
separately send, by the terminal, the data transmission optimization instruction for each to-be-optimized route segment comprised in the track route [[,]]; or 
when determining to move along the track route comprising the to-be-optimized route segment or determining to enter a first to-be-optimized route segment on the track route for moving, send, by the terminal, data transmission optimization instructions required by all to-be-optimized route segments comprised in the track route, and a time interval between a time for sending the data transmission optimization instruction and a time for entering each to-be-optimized route segment.

12. (Previously Presented) The terminal according to claim 11, wherein the track context further comprises identification information of a target cell to which the terminal is to be handed over, and the processor is further configured to:


13.-14. (Canceled) 

15. (Currently Amended) The terminal according to claim [[13]] 11, wherein the data transmission optimization instruction further comprises handover indication information, and the handover indication information comprises the identification information of a target cell to which the terminal is to be handed over; and
the data transmission optimization instruction is further used to instruct the at least one network device to, before performing the data transmission optimization processing operation, obtain load information of the target cell corresponding to the identification information and determine that load of the target cell is greater than a preset threshold.

16. (Previously Presented) The terminal according to claim 15, wherein the data transmission optimization instruction is further used to: instruct a first network device to which a serving cell in which the terminal is currently located belongs to send a handover request to a second network device to which the target cell belongs, send video service context information of the terminal to the second network device to which the target cell belongs, and request the second network device to which the target cell belongs to make a data transmission optimization preparation in advance; and instruct the first network device to which the serving cell belongs to send a handover command to the terminal when it is determined that the second network device to which the target cell belongs determines that access by the terminal is allowed, and when it is determined that a handover measurement report of the terminal is received; and
the data transmission optimization preparation comprises performing access control in advance.

17. (Original) The terminal according to claim 11, wherein the data transmission optimization processing operation comprises: enabling a coverage enhancement optimization feature for the terminal, wherein the coverage enhancement optimization feature comprises at least one of a coordinated multipoint transmission technology or a transmission time interval bundling technology.

18. (Currently Amended) The terminal according to claim [[13]] 11, wherein the data transmission optimization instruction further comprises a time interval in which optimization is to be performed, and is used to instruct the at least one network device to perform the data transmission optimization processing operation in the time interval in which optimization is to be performed.

19. (Currently Amended) A non-transitory computer-readable storage medium, comprising a program, wherein when being executed by a processor, the following steps are performed:
determining, to move along a track route comprised in a track context and reach a to-be-optimized route segment on the track route, wherein the track context is pre-generated by the terminal, wherein the track context comprises: the track route along which the terminal moves and which the terminal passes through in a historical time; and the to-be-optimized route segment on the track route, wherein a value of a predefined measurement parameter meets a preset threshold value range when the terminal moves in the to-be-optimized route segment, and wherein the measurement parameter comprises at least one of signal quality, an uplink throughput rate, or a downlink throughput rate; and
sending a data transmission optimization instruction to at least one network device, wherein the data transmission optimization instruction is used to instruct the network device to perform a data transmission optimization processing operation, and the at least one data transmission 
wherein the data transmission optimization instruction comprises a high-rate service identification parameter associated with a high-rate service; and
wherein the data transmission optimization processing operation comprises: based on receipt of the high-rate service identification parameter, determining if a resource allocation of the terminal can be increased and if a resource limitation exists, increasing the resource allocation of the terminal when the resource allocation of the terminal can be increased, and if the resource allocation of the terminal cannot be increased due to the resource limitation, sending, to the terminal, instruction information used to instruct the terminal to reduce a bit rate of the high-rate service;
wherein the high-rate service is a video service; 
the data transmission optimization instruction further comprises video service context information, and the video service context information comprises: cache information comprising at least a volume of a video cache of the video service; and bit rate information of the video service; and
the data transmission optimization instruction is further used for instructing the at least one network device to determine, based on the cache information and the bit rate information before increasing the resource allocation of the terminal, that a volume of data transmitted by the terminal by using an existing resource within a preset duration is less than a data volume required for transmitting the video service, and the data volume required for transmitting the video service is obtained by subtracting data volume of the video cache from a data volume corresponding to the bit rate information included in the video service context information within the preset duration.

Allowable Subject Matter
Claims 1-3, 6-12 and 15-19 are allowed (renumbered as claims 1-15).
The following is an examiner’s statement of reasons of allowance.
Claims 1-3, 6-12 and 15-19 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “...wherein the data transmission optimization instruction comprises a high-rate service identification parameter associated with a high-rate service; and
wherein the data transmission optimization processing operation comprises: based on receipt of the high-rate service identification parameter, determining if a resource allocation of the terminal can be increased and if a resource limitation exists, increasing the resource allocation of the terminal when the resource allocation of the terminal can be increased, and if the resource allocation of the terminal cannot be increased due to the resource limitation, sending, to the terminal, instruction information used to instruct the terminal to reduce a bit rate of the high-rate service; wherein the high-rate service is a video service; the data transmission optimization instruction further comprises video service context information, and the video service context information comprises: cache information comprising at least a volume of a video cache of the video service; and bit rate information of the video service; and the data transmission optimization instruction is further used for instructing the at least one network device to determine, based on the cache information and the bit rate information before increasing the resource allocation of the terminal, that a volume of data transmitted by the terminal by using an existing resource within a preset duration is less than a data volume required for transmitting the video service, and the data volume required for transmitting the video service is obtained by subtracting data volume of the video cache from a data volume corresponding to the bit rate information included in the video service context information within the preset duration....” and in combination with other limitations recited in claim 1.
italic limitations in combination with other limitations recited in claim 1.
Claims 10 and 19 each recites similar features to the above-mentioned italic limitations of claim 1 and are thus allowable over prior arts of record since the prior arts of record.
Claims 2-3, 6-9, 11-12 and 15-18 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/S.K./Examiner, Art Unit 2469                                                                       


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469